Exhibit 99 FOR IMMEDIATE RELEASE December 22, 2009 Cintas Corporation Announces Fiscal 2010 Second Quarter Results CINCINNATI, December 22, 2009 Cintas Corporation (Nasdaq:CTAS) today reported results for the second quarter of its fiscal year 2010, which ended on November 30, 2009.Revenue for the quarter was $884.5 million, a 1% decrease as compared to the first quarter of fiscal 2010, which ended on August 31, 2009.However, when adjusted for a comparable number of workdays, revenue increased 1% compared to the first quarter. Scott D. Farmer, Chief Executive Officer, stated, “According to the U.S. Department of Labor, the U.S. economy has lost jobs for 23 consecutive months, with 7.2 million jobs lost during that time frame.These job losses directly affect our business as many of our products and services are dependant on customer employee levels.While job losses have moderated recently, 1.2 million jobs were lost during the last six months and we do not know when positive job growth will return.We will continue to focus on taking care of our customers and actively managing our cost structure in this difficult environment.” Second quarter net income was $57.2 million and earnings per share were $0.37.Both represented a 6% increase over the first quarter of fiscal 2010.Excluding one-time legal settlements net of insurance proceeds of $4.1 million in the second quarter and $19.5 million in the first quarter, second quarter net income decreased 10% to $59.7 million and earnings per share decreased 9% to $0.39.The Company offset revenue declines, primarily due to job losses, by adding new customers and further penetrating existing customer accounts with additional products and services.The costs associated with this additional revenue, as well as heightened pricing pressures, impacted second quarter margins.In addition, the Company’s effective tax rate increased to 39.3% as expected due to quarterly tax reserve requirements.The Company believes its full fiscal year 2010 tax rate will be approximately 37.5%. Mr.
